UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 99-7630



In Re: ROY HORTON,

                                                          Petitioner.



          On Petition for Writ of Mandamus.    (CR-93-40)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Roy Horton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roy Horton has filed a petition for a writ of mandamus seeking

an order directing the district court to provide him with a copy of

a detention order.    Mandamus is a drastic remedy to be used only in

extraordinary circumstances.     Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976).    Mandamus relief is only available when

there are no other means by which the relief sought could be

granted, In re Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may

not be used as a substitute for appeal.    In re United Steelworkers,

595 F.2d 958, 960 (4th Cir. 1979).        The party seeking mandamus

relief carries the heavy burden of showing that he has “no other

adequate means to attain the relief he desires” and that his right

to such relief is “clear and indisputable.”    Allied Chem. Corp. v.

Daiflon, Inc., 449 U.S. 33, 35 (1980).     Horton has not made such a

showing.   Accordingly, we deny his motion to proceed in forma pau-

peris and deny mandamus relief.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                     PETITION DENIED




                                  2